DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because reference numeral “32” in the specification identifies a small radius. However, Figure 2 having reference numeral “32” does not identify a small radius.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 18, 20, 22-27 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grafenauer, US 2004/0123547.
Regarding claim 16:
Grafenauer discloses a panel (1 and 2) comprising a panel core, a panel top side having a utility layer (16), a panel underside and edge pairs provided in paired relationship at mutually opposite panel edges, wherein at least a first edge pair is provided with complementary locking means, of which one locking means on a groove side (6) of the edge pair is in the form of a locking groove and the complementary locking means on a tongue side (10) of the edge pair is in the form of a locking tongue which fits together in positively locking relationship with the locking groove so that similar panels can be locked to each other, wherein the locking tongue of a first panel with said panel in an inclined position can be fitted to the locking groove of a second similar panel and then the two panels can be locked together in positively locking relationship by a rotational joining movement of the panels relative to each other so that the positively locking {00726005 }2LSP-40 engagement which can be achieved counteracts movement of the locked panel edges away from each other, more specifically in a direction which is in the plane of the locked panels and at the same time perpendicular to the locked panel edges, wherein the locking tongue at its tongue top side has a contact surface (17) which is directed towards the panel top side and wherein the upper groove wall has a contacting surface which is of such a configuration that in the locked state of two panels it fits together with the contact surface of the tongue top side, wherein at the front on the locking tongue a rounded portion (3) adjoins the contact surface, the rounded portion forms a free end of round cross-section of the locking tongue, a continuous round transition between the tongue underside and the contact surface is created and the rounded portion of the locking tongue is of a radius equal to or greater than the distal extent of the contact surface.

    PNG
    media_image1.png
    538
    860
    media_image1.png
    Greyscale

Regarding claim 18:
Grafenauer discloses wherein the locking groove has a groove bottom which is of round cross-section and which adjoins the contacting surface of the upper groove wall and the groove bottom of the locking groove is of a radius equal to or greater than the distal extent of the contacting surface.
Regarding claim 20:
Grafenauer discloses wherein the rounded portion of the locking tongue transitions into an outwardly curved contour extending along the tongue underside.
Regarding claim 22:
Grafenauer discloses wherein there is a tangential transition from the rounded portion into the convex contour of the tongue underside.
Regarding claims 23-24:
Grafenauer discloses wherein the locking groove has a short upper groove wall having a free end and a long lower groove wall at which an edge bar (9) is distally provided;
wherein the edge bar has a holding surface with a surface normal that faces in a proximal direction toward the main body of the panel.
Regarding claim 25:
Grafenauer discloses wherein the locking tongue has a counterpart holding surface provided with a proximally oriented surface normal and the counterpart holding surface in the locking state of two panels cooperates with the holding surface of the edge bar of the lower groove wall.
Regarding claims 26 and 35:
Grafenauer discloses wherein the holding surface of the edge bar and the {00726005 }5LSP-40 counterpart holding surface of the locking tongue are arranged parallel to each other in the locked state and are arranged in an angle range of -5° to +5° relative to the perpendicular to the panel top side.
Regarding claim 27:
Grafenauer discloses wherein a butting surface is provided at the free end of the upper groove wall, the panel edge with the locking tongue has above same a counterpart butting surface which when two panel edges are locked to each other cooperates with the butting surface of the upper groove wall.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17, 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Grafenauer, US 2004/0123547 in view of Hannig et al., EP 3087230.
Regarding claims 17 and 31-32:
Grafenauer does not expressly disclose wherein the overall thickness is in the range of 2.8 to 4 mm.
Hannig discloses a panel having an overall thickness of 4.1mm.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide the thickness suggested by Hannig to the panel of Grafenauer in order to provide a panel of sufficient thickness to support a load without using excessive material.
A change in size is generally recognized as being within the level or ordinary skill in the art.  There would be no unexpected or unpredictable result obtained from making the panel of Grafenauer specifically in the range of 2 to 6mm, 2.5 to 5mm or 2.8 to 4mm. There is no evidence that the claimed dimensions not specifically taught by Grafenauer or Hannig provide a criticality that would be unachievable and unexpected with a reasonable amount of experimentation.
Regarding claims 29-30:
Grafenauer does not expressly disclose edge breaks.
Hannig discloses wherein the locking tongue extends in the distal direction beyond the counterpart butting surface and both panel edges have edge breaks  (K1 and K2) which form a free space in the locked state.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide the edge breaks as suggested by Hannig at the panel edges of Grafenauer in order to ensure a gap does not show up on the panel surface such that the appearance of a floor covering is less disturbed.


Claims 19, 21, 28, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Grafenauer, US 2004/0123547 in view of Kiefel et al., EP 192245.
Regarding claims 19 and 33-34:
Grafenauer discloses wherein the contact surface is inclined downwardly in the distal direction but does not expressly disclose the angle of inclination.
Kiefel discloses a panel having a joint with a contact surface that is inclined downwardly in the distal direction with an angle of inclination of the contact surface relative to the horizontal is 15 degrees.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide the angle suggested by Kiefel to the panel of Grafenauer in order to provide a positive connection with no deformation. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges (e.g. 5 to 10 or 7 to 9 degrees) for the inclination angle limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Refer to MPEP § 2144.05.  
Regarding claim 21:
Grafenauer does not expressly disclose a center point above the panel top side.
Kiefel discloses wherein the outwardly curved contour (26b) of the tongue underside is an outwardly curved radius, the center point of which is above the panel top side.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide an outwardly curved radius with a center point of which is above the panel top side in order to provide a positive connection with no deformation.
Regarding claim 28:
Grafenauer does not expressly disclose a recess.
Kiefel discloses wherein the lower groove wall has a recess (34) at the transition to the edge bar and the recess transitions into the holding surface of the edge bar.

    PNG
    media_image2.png
    503
    921
    media_image2.png
    Greyscale

At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide a recess as suggested by Kiefel in the lower groove wall of Grafenauer in order to provide a positive connection that causes no deformation of the profile during installation. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633